250 Ga. 236 (1982)
297 S.E.2d 246
DAILY
v.
DOMBROSKI.
39129.
Supreme Court of Georgia.
Decided November 16, 1982.
*237 Leiden & Hawk, Victor Hawk, for appellant.
William J. Sussman, for appellee.
WELTNER, Justice.
The Uniform Child Custody Jurisdiction Act (Ga. Code Ch. 74-5) does not destroy the jurisdiction of a Georgia court to hear contempt proceedings filed by a Georgia-resident, non-custodial mother against an Ohio-resident, custodial father for his breach of the visitation provisions of the Georgia court's child custody decree solely because an Ohio court previously has accepted jurisdiction of visitation modification proceedings filed by father. Had the Ohio court entered an order modifying the visitation provisions of the Georgia court's decree before the Georgia contempt proceedings were filed, the rule, of course, would be otherwise. See Roehl v. O'Keefe, 243 Ga. 696 (256 SE2d 375) (1979).
This rule is consistent with the public policy underlying the Act, and with our recent decision of Steele v. Steele, 250 Ga. 101 (296 SE2d 570) (1982). The purpose of the Act is to avoid conflicting modification orders, as in Steele, whereas the present case involves enforcement by a court of its own, unmodified custody order.
It is immaterial that the mother might have sought enforcement of the Georgia decree in the pending Ohio proceedings.
Judgment affirmed. All the Justices concur.